Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 1 of 18 PageID: 1449




 NOT FOR PUBLICATION
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE


                                                     :
  K.K-M,                                             :
                                                     :
                   Plaintiff,                        :       Civil No. 17-11579 (RBK/KMW)
                                                     :
             v.                                      :        OPINION
                                                     :
  NEW JERSEY DEPARTMENT OF                           :
  EDUCATION, et al.,                                 :
                                                     :
                   Defendants.                       :
                                                     :
                                                     :


 KUGLER, United States District Judge:

         Presently before the Court is Plaintiff K.K-M’s Motion to Amend the Complaint. (Doc.

 No. 67). Defendant Gloucester City Public Schools (“GCPS”), New Jersey Department of

 Education, New Jersey Office of Administrative Law, and Dominic Rota (collectively “New

 Jersey Defendants’) oppose Plaintiff’s motion. For the reasons set forth below, Plaintiff’s Motion

 is GRANTED.

    I.      BACKGROUND
         The procedural history of this case and the underlying administrative proceedings are a

    series of interlocking and continuous de facto and de jure appeals. Because this history is

    important to resolution of the current motion and any future motions, it is described below.




                                                 1
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 2 of 18 PageID: 1450




            a. Factual Background

        In 2012, R.M. and A.W., moved with their biological parents to Gloucester City, New

 Jersey where they enrolled in Gloucester City Public Schools (“GCPS”). (Doc. No. 20, First Am.

 Compl. at ¶¶ 13, 15). After several tumultuous years with their birth parents, R.M. and A.W.

 were placed with K.K-M in September 2015. (Id. at ¶ 21). They have remained there ever since.

 (Id.). Plaintiff K.K-M was granted Kinship Legal Guardship (“KLG”) status over the two

 children on May 16, 2017. (Id. at ¶ 22). KLG status grants Plaintiff the “same rights,

 responsibilities, and authority relating to [the children] as a birth parent.” (Id. at ¶ 23). Among

 the rights, responsibilities, and authority granted to Plaintiff as the children’s KLG is the “right

 to arrange and consent to educational plans for the child[ren].” (Id. at ¶ 24). However, the

 appointment of a KLG does not terminate the parental rights of A.W. and R.M.’s biological

 mother. (Id. at ¶ ¶ 25, 27). Plaintiff, unlike R.M. and A.W.’s birth parents, resides in Laurel

 Springs, New Jersey, which falls outside of GCPS’s district boundaries. (Id. at Exhibit K).

        R.M. and A.W. each have a disability that qualifies them for special education and related

 services under the Individuals with Disabilities Education Act (“IDEA”). 20 U.S.C. §§1400 et

 seq. (Id. at ¶ 17). Since moving to GCPS in 2012, R.M. and A.W. each have had an

 Individualized Educational Program (“IEP”) drafted pursuant to IDEA, designed to

 accommodate their respective disabilities and provide the proper educational supplements to

 ensure they receive the same quality of education as a non-disabled child. (Id.).

        On October 24, 2017, Plaintiff received an email from the superintendent of GCPS

 informing Plaintiff that the two children should enroll in the Laurel Springs School District,

 where they resided. (Id. at ¶¶ 33–34). The superintendent recommended the transition from

 GCPS to the Laurel Springs School District occur at the end of the marking period. (Id.). In

                                                   2
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 3 of 18 PageID: 1451




 response to this email notice, Plaintiff filed Requests for Due Process Hearings and Emergent

 Relief from the NJDOE Office of Special Education Policy (“OSEP”) on November 12, 2017.

 (Id. at ¶ 35). In her petition for a Due Process hearing, Plaintiff alleged GCPS violated the IDEA

 and denied A.W. and R.M. a FAPE by changing their educational placement in contravention of

 various procedural safeguards and by failing to include transportation in A.W.’s IEP. (Doc. No.

 20, Exhibit H). She also alleged violations of §504 of the Rehabilitation Act, the American with

 Disabilities Act, the New Jersey Law Against Discrimination, and the Every Student Succeeds

 Act. (Id.). These initial filings were rejected by Ms. Rota—a docket clerk for OSEP—on

 November 13, 2017, for failing to meet the substantive requirements of N.J.A.C. 6A:14. (Id. at ¶

 36).

        On November 14, 2017, Plaintiff responded by filing a Complaint and a Motion for

 Temporary Restraining Order before this Court seeking to enjoin the New Jersey Department of

 Education, New Jersey Office of Administrative Law, and Dominic Rota (collectively “New

 Jersey Defendants’) from asserting or adjudicating a sufficiency challenge to Plaintiff’s due

 process complaint, and enjoining GCPS from disenrolling, transferring or removing R.M. or

 A.W. until the resolution of the due process complaints. (Doc. No. 19). This Court heard

 arguments and denied the request for a TRO on November 16, 2017. (Doc. No. 12).

        Plaintiff subsequently amended her Due Process Requests (“Due Process Case 1”) and

 submitted a second set, this time in compliance with the statutory requirements on November 19,

 2017. (Doc. No. 20, First Am. Compl. at ¶ 37). The substance of the allegations in this amended

 due process petition changed. Plaintiff alleged GCPS violated the IDEA and denied A.W. and

 R.M. a FAPE by: (1) advising K.K-M that she did not have authority to make education

 decisions for A.W. and R.M.; (2) failing to re-evaluate A.W. and R.M. for a period of more than

                                                 3
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 4 of 18 PageID: 1452




 three years; (3) denying A.W.’s rights to accommodations for after school activities; and (4)

 failing to include transportation in A.W. or R.M.’s IEP. (Doc. No. 20, Exhibit J). Plaintiff also

 alleged that R.M. had been the subject of repeated bullying and despite GCPS’s investigation and

 finding no evidence of such harassment, R.M. continues to experience such bullying. (Id.).

        On December 13, 2017, as part of the administrative process for Due Process Case 1,

 GCPS and Plaintiff participated in a mediation session. (Id. at ¶ 38). No agreement was formed,

 and the session terminated unsuccessfully. (Id.). That same day, the superintendent of GCPS sent

 Plaintiff a Preliminary Notice of Ineligibility, which notified Plaintiff that R.M. and A.W. failed

 to meet the eligibility requirements for attendance in GCPS because they were domiciled outside

 the district boundaries. (Doc. No. 1, Compl. at Exhibit K). This meant GCPS had initiated

 residency proceedings pursuant to N.J.S.A.18A:38-1(b)(2). (Doc. No. 38, Thurston Declaration

 at ¶ 8). Accompanying the Preliminary Notice of Ineligibility, and as set forth in

 N.J.S.A.18A:38-1, was an explanation of the appeal process that Plaintiff could pursue if

 Plaintiff disagreed with the superintendent’s determination of the children’s ineligibility. (Id.).

 As the superintendent’s communication set forth, Plaintiff could appeal the residency

 determination of the superintendent multiple times, first to the district board of education, then to

 the Commissioner of Education, and finally to the Appellate Division of the New Jersey state

 courts. (Id.). The superintendent made clear to Plaintiff that during the appeal process the two

 children could not be removed from GCPS, pursuant to New Jersey state law. (Id.).

        Advised of the protections and appeals process set forth under NJ state law, on December

 17, 2017, Plaintiff requested a hearing before the district board of education, thus preventing

 GCPS from preemptively disenrolling the students. (Doc. No. 29, N.J. Def. Mot. to Dismiss at

 7). For simplicity sake, this will be referred to as “Appeal of Residency Proceedings.” That same

                                                   4
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 5 of 18 PageID: 1453




 day, Plaintiff filed another Motion for a Temporary Restraining Order in this Court seeking to

 enjoin GCPS from removing R.M. and A.W. from GCPS. (Doc. No. 13). Only a day later, on

 December 18, 2017, Plaintiff filed new requests for Emergent Relief with OSEP, which were

 subsequently transmitted to the NJOAL. (Doc. No. 29, N.J. Def. Mot. to Dismiss at 7).

        This Court heard arguments on Plaintiff’s second motion for a temporary restraining

 order on December 21, 2017 and denied the motion. (Doc. No. 18). This denial of motions

 continued Administrative Law Judge Laura Sanders issued a decision the very next day on

 December 22 denying Plaintiff’s request for emergent relief. (Doc. No. 29, N.J. Def. Mot. to

 Dismiss at 8).

        In response to this consecutive denial of motions, Plaintiff filed an Amended Complaint

 (Doc. No. 20) with this Court on January 2, 2018, alleging the New Jersey Defendants and GCPS

 violated the IDEA, the Fostering Connections Act (42 U.S.C. §§ 670-75), the Rehabilitation Act

 (29 U.S.C. § 794), and the American with Disabilities Act (42 U.S.C. § 12101 et. seq.). (Doc.

 No. 20, First Am. Compl. at ¶¶ 42–112). Plaintiff sought an order enjoining New Jersey

 Defendants and GCPS from disenrolling or removing R.M. and A.W. from GCPS and from

 further “discriminatory behavior toward Plaintiffs.” (Doc. No. 20, First Am. Compl. at ¶¶

 119(A), (E)).

        The District Board of Education held a hearing on Plaintiff’s appeal of the residency

 proceedings on January 9, 2018. (Doc. No. 38, Exhibit C). It determined that A.W. and R.M.

 were not entitled to receive a free and appropriate public education in the district because K.K-M

 resided outside the district, meaning the children’s domicile was likewise outside the district.

 (Doc. No. 51, Exhibit 1). Plaintiff appealed this decision which was subsequently transmitted to



                                                  5
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 6 of 18 PageID: 1454




 the Office of Administrative Law. (Doc. No. 38, Thurston Declaration at ¶ 9). In March of 2018,

 both Defendants moved to dismiss Plaintiff’s amended complaint. (Doc. No. 27, 29).

             b. District Court Opinion

         This Court granted the New Jersey Defendants’ and GCPS’s Motions to Dismiss under

 Federal Rule of Civil Procedure 12(b)(1) and dismissed Plaintiff’s Complaint with prejudice on

 June 25, 2018. (Doc. No. 33). In so ruling, we concluded Plaintiff failed to establish standing

 because she could not demonstrate R.M. and A.W. faced any “concrete and particularized . . . and

 actual or imminent,” as opposed to purely “conjectural or hypothetical,” harm. (Id.). The alleged

 harm to R.M. and A.W. that would occur by being forced to move school districts was premised

 on a series of speculative assumptions. (Id.). Specifically for the alleged harm to occur: (1) the

 district board of education had to affirm the GCPS’s finding regarding the students’ district of

 residence, (2) on appeal, the Commissioner of Education and the state court Appellate Division

 had to affirm GCPS’s finding and that of the district board of education, and (3) when R.M and

 A.W. were disenrolled from GCPS and enrolled in a different district, the new district would have

 to fail to provide the necessary materials to compensate for their learning disabilities. (Id.). This

 standing deficiency was caused, in part, by the fact that at the time Defendants moved to dismiss

 Plaintiff’s amended complaint, administrative proceedings were taking place to resolve the

 residency issue. (Id.).

         Likewise, Plaintiff’s complaint was devoid of any factual support for the claim that a new

 district will fail to meet the children’s learning needs and we explained that it was equally

 speculative, given the children had not moved to the new school district yet, that they would suffer

 some sort of emotional harm from the move. (Id.). Lastly, Plaintiff’s allegation that “substantial

 resources and money” were expended on this case was insufficient to establish standing. (Id.).


                                                  6
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 7 of 18 PageID: 1455




 Such a self-induced choice to hire counsel cannot be used to manufacture the “concrete and

 particularized . . . actual or imminent” harm necessary for standing. (Id.). Accordingly, we

 dismissed Plaintiff’s complaint with prejudice under Rule 12(b)(1) for lack of subject matter

 jurisdiction. (Id.).

             c. Procedural History Between Appeal and Third Circuit’s Decision

         On July 10, 2018, Plaintiff filed a notice of appeal challenging this Court’s decision

 dismissing the amended complaint. (Doc. No. 35). While this appeal was pending, Plaintiff’s

 Appeal of the Residency Proceedings—not Plaintiff’s Due Process Case 1, which was still

 pending—came to a head on August 28, 2018. (Doc. No. 38, Thurston Decl., ¶10). The

 administrative law judge granted GCPS’s motion for a summary decision because after K.K-M

 became A.W. and R.M.’s KLG, their school district changed thereby relieving GCPS of the

 obligation to provide a FAPE. (Id. at Exhibit C). Plaintiff appealed this residency decision to the

 New Jersey Commissioner of Education. (Id. at Thurston Decl., ¶12). The Commissioner of

 Education adopted the ALJ’s residency decision on October 4, 2018. (Id. at ¶13).

         In response to these decisions, on October 9, 2018, GCPS initiated the disenrollment

 process of A.W. and R.M. (Id. at ¶14). That same day, Plaintiff filed new two emergent relief

 applications in the New Jersey Office of Administrative Law seeking to prevent the disenrollment

 process. (Doc. No. 42. Statement). Administrative Law Judge Lisa James-Beavers was assigned

 to hear those emergent matters. (Id.). The following day, on October 10, 2018, Plaintiff also filed

 a motion for a preliminary injunction pending appeal in the Third Circuit seeking to prevent GCPS

 from disenrolling A.W. and R.M. from the school. (Doc. No. 38, Thurston Decl., at ¶15). The very

 next day, the Third Circuit temporarily enjoined GCPS from disenrolling A.W. and R.M. from the

 school until it could consider Plaintiff’s motion for a preliminary injunction. (Doc. No. 37). During



                                                  7
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 8 of 18 PageID: 1456




 a telephone conference on October 12, 2018, ALJ Beavers the parties that she would reserve her

 ruling on the emergent relief applications until the Third Circuit decided Plaintiff’s request for an

 injunction pending appeal. (Doc. No. 42, Statement at ¶4).

        Between the filing of the request for a preliminary injunction pending appeal, and the Third

 Circuit’s decision on that motion, on November 27, 2018, Plaintiff appealed the NJ Commissioner

 of Education’s decision to the New Jersey Appellate Division. (Doc. No. 51, at Exhibit 1). Six

 months later, on April 18, 2019, the Third Circuit denied Plaintiff’s motion for an injunction

 pending appeal, reasoning that she had to make such a motion with the District Court in the first

 instance. (Doc. No. 38, Thurston Decl., ¶17).

        Undaunted by the Third Circuit’s denial, Plaintiff filed her third request for a preliminary

 injunction in this Court on April 18 seeking to prevent the disenrollment of A.W. and R.M. from

 GCPS. (Doc. No. 38). At the time Plaintiff filed her request for a preliminary injunction with this

 Court, ALJ Beavers had not issued a decision on the new emergent relief applications. (Doc. No.

 42). Consequently, this Court deferred ruling on Plaintiff’s motion for a preliminary injunction

 until ALJ Beavers ruled. (Doc. No, 48 at ¶ 3). On May 9, 2019, ALJ Beavers issued an Order

 denying Plaintiff’s emergent relief requests. (Doc. No. 50).

        Before this Court ruled on Plaintiff’s request for a preliminary injunction, Plaintiff filed a

 second due process complaint (“Due Process Case 2”) against GCPS for the 2018-2019 school

 years on May 30, 2019. (Doc. No. 67, Brief, Exhibit A at ¶ 82). Plaintiff alleged GCPS failed to

 prepare a new IEP for that year; blocked adequate parental participation by K.K-M. in the

 development of a new IEP; failed to convene an IEP meeting; failed to fully implement that 2017

 ‘stay put’ IEP. (Id.). On July 1, 2019, this due process complaint was transmitted to the Office of




                                                  8
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 9 of 18 PageID: 1457




 Administrative Law and assigned to ALJ Lieberman. (Id. at ¶ 84). That same day, this Court denied

 Plaintiff’s request for a preliminary injunction. (Doc. No. 54).

         Again, Plaintiff appealed this Court’s decision denying the preliminary injunction to the

 Third Circuit, this time in the form of an interlocutory appeal. (Doc. No. 55). Fifteen days after we

 denied Plaintiff’s motion for a preliminary injunction, Plaintiff filed a motion for reconsideration

 on July 21, 2019, requesting this Court to re-examine our order denying the injunction. (Doc. No.

 58). Before we ruled on Plaintiff’s motion for reconsideration, the New Jersey Appellate Division

 issued a decision on Plaintiff’s Appeal of the Residency Determination denying the motion for

 stay of enforcement pending appeal. (Doc. No. 62). On August 27, 2019, this Court denied

 Plaintiff’s motion for reconsideration. (Doc. No. 63).

         It was not until March 9 and 16, 2020 that final decisions were rendered in Plaintiff’s Due

 Process Case 2 and Due Process Case 1, respectively. (Doc. No. 67, Brief, Exhibit A at ¶¶ 104,

 81). Both decisions were rendered in favor of GCPS. (Id.).

             d. Appeal

         On May 15, 2020, the Third Circuit issue a decision on Plaintiff’s appeal of the order

 dismissing her amended complaint for lack of standing but dismissed her other appeals as moot.

 (Doc. No. 65). The Third Circuit vacated this Court’s judgment and remanded the case to the

 District Court to dismiss without prejudice. (Id.). It agreed with this Court’s reasoning that standing

 was not satisfied but explained we were required to dismiss the case without prejudice as we could

 not adjudicate the merits of the case. (Id.).

         It went on to note that K.K.-M had alleged factual developments since the

 commencement of the litigation that were potentially relevant to a new standing inquiry. (Id.).




                                                   9
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 10 of 18 PageID: 1458




  But because it could not render a decision in this case due to its lack of jurisdiction, the proper

  forum to raise these issues would be in a new complaint. (Id.).

              e. Current Dispute

           On remand, we dismissed Plaintiff’s complaint without prejudice. (Doc. No. 66).

  Subsequently, Plaintiff filed a motion for leave to amend the Complaint pursuant to Federal Rule

  of Civil Procedure 15(a)(2) seeking to add the appeals of Due Process Case 1 and 2 and Black

  Horse Pike Regional School District (“BHPRSD”) as a necessary party. (Doc. No. 67). The New

  Jersey Defendants and GCPS’s oppose this motion.

     II.      LEGAL STANDARD

              a. Federal Rule of Civil Procedure 15

     Under Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading only with

  the opposing party’s written consent or the court’s leave. The court should freely grant leave when

  justice so requires.” Fed.R.Civ.P. 15(a)(2). Motions to amend pleadings should be liberally granted

  and “leave to amend must generally be granted unless equitable considerations render it otherwise

  unjust.” Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir.2006) (citing Foman v. Davis, 371 U.S.

  178, 182 (1962)).

     “Among the factors that may justify denial of leave to amend are undue delay, bad faith, and

  futility.” Arthur, 434 F.3d at 204; see also Foman, 371 U.S. at 182 (“In the absence of any apparent

  or declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,

  repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

  opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the leave

  sought should, as the rules require, be ‘freely given’.”).




                                                   10
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 11 of 18 PageID: 1459




     Futility means that the complaint, as amended, would fail to cure a deficiency in the original

  complaint or fail to state a claim upon which relief could be granted. Jablonski v. Pan American

  World Airways, Inc., 863 F.2d 289, 292 (3rd Cir.1988). In assessing futility, the district court

  applies the same standard of legal sufficiency as applies under Rule 12(b)(6). In re Burlington

  Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997). Thus, “the trial court may properly

  deny leave to amend when the amendment would not withstand a motion to dismiss.” Massarsky

  v. Gen. Motors Corp., 706 F.2d 111, 125 (3d Cir. 1983).

             b. Local Civil Rule 15.1(a)

     Local Civil Rule 15.1(a) provides “a party who seeks leave to amend a pleading shall do so by

  motion, which shall state whether such motion is opposed, and shall attach to the motion: (1) a

  copy of the proposed amended pleading; and (2) a form of the amended pleading that shall indicate

  in what respects it differs from the pleading which it proposes to amend, by bracketing or striking

  through materials to be deleted and underlining material to be added.” L. Civ. R. 15.1(a).

     III.    DISCUSSION

     The heart of this dispute is whether Plaintiff is required to file a new complaint, creating a new

  case and docket number, or whether Plaintiff can amend the original complaint to include new

  legal theories premised on new facts.

     Plaintiff seeks leave to amend the Complaint to add two appeals which were fully litigated and

  decided on March 9 and 16, 2020, and to add BHPRSD as a necessary party. Plaintiff contends

  that leave should be granted because there is no dilatory motive or undue prejudice to Defendants,

  and the deficiencies noted by the Third Circuit have been cured. Plaintiff notes that Defendants

  did not respond to her request to amend the complaint.



                                                  11
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 12 of 18 PageID: 1460




      GCPS and the New Jersey Defendant’s both oppose Plaintiffs’ Motion to Amend the

  complaint. Defendant GCPS argues Plaintiffs’ Motion to Amend should be denied because she

  failed to include a copy of the proposed amendment as is required by Local Civil Rule 15.1(a). It

  further argues that in light of the Third Circuit’s opinion, the proper remedy is to file a new

  Complaint, rather than amend the original, and as such, Plaintiff’s Motion to Amend should be

  denied as futile.

      The New Jersey Defendants argument largely mirrors GCPS’s. It sets forth the same

  procedural infirmity that GCPS noted and argues Plaintiff should be required to file a new

  complaint, rather than amend the original. Differently from GCPS, however, the New Jersey

  Defendants argue Plaintiff’s complaint is futile under Foman because it adds new causes of actions

  premised on new facts and the same deficiencies that were in the original complaint pervade the

  proposed one.

              a. Procedural Infirmity

          We will quickly dispense with the Defendants’ procedural arguments. Initially, Plaintiff

  did not comply with Local Civil Rule 15.1(a)(2) because she did not attach a proposed amended

  complaint which set forth in what respects it differed from the complaint it was amending.

  However, after Defendants pointed out this procedural flaw, Plaintiff attached a proposed

  amended complaint that complied with Local Civil Rule 15.1(a)(2). As such, Defendants’

  procedural arguments are now moot.

          However, Local Civil Rule 15.1(a)(2) is not simply a nicety that can be disregarded by

  parties at a whim. See A.B. v. Vineland Bd. of Educ., No. 17-cv-11509, 2019 WL 2354609, at *5

  (D.N.J. June 4, 2019) (dismissing claim because plaintiff “did not properly indicate how the

  Amended Complaint differs from her original one” as required by Local Civil Rule 15.1). It


                                                  12
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 13 of 18 PageID: 1461




  serves an important purpose. Delineating the differences between the original and amended

  pleading simplifies the Court’s task in assessing the proposed Amended Complaint and allows

  meritorious claims to move forward more expeditiously. Accordingly, all parties must

  scrupulously comply with the Local Rules in all filings.

             b. Plaintiff’s Motion for Leave to Amend the Complaint is Granted

         Per the plain text of the rule, leave to amend shall be freely given to Plaintiff. Her motion

  for leave to amend the complaint comes seven days after the Third Circuit’s opinion and mandate

  that the case be dismissed without prejudice. The swiftness in which she sought leave to amend

  does not suggest a dilatory motive or bad faith. There is no indication that Plaintiff’s motion was

  made to delay proceedings or that there was some duplicitous motive for not amending the

  complaint earlier. In fact, Defendants do not even argue this in their opposition briefs.

         Nor do Defendants argue undue delay and we do not find any either. Plaintiff could not

  have included the substantive and procedural violations of IDEA in the first amended complaint

  as she was required to exhaust her administrative remedies first. It was not until a final decision

  was reached in Due Process Case 1 and 2 that Plaintiff could appeal these decisions to the District

  Court. Thus, including her substantive and procedural violations of IDEA in the first amended

  complaint would have been futile. M.M. v. Paterson Bd. of Educ., 736 F. App'x 317, 319 (3d Cir.

  2018) (affirming the district court’s dismissal of an IDEA claim due to plaintiff’s failure to exhaust

  administrative remedies). Simply put, there is ample reason why these alleged violations were not

  included in the first amended complaint.

         The three arguments Defendants’ make in opposition to Plaintiff’s motion for leave to

  amend are unpersuasive. Since both Defendants cite to Foman v. Davis as establishing that

  Plaintiff’s proposed amended complaint is futile, we will address this issue first.

                                                   13
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 14 of 18 PageID: 1462




         Foman does not stand for the proposition Defendants’ think it does. In that case, the

  petitioner filed a complaint alleging that in exchange for her promise to care for and support her

  mother, petitioner’s father promised not to make a will thereby assuring petitioner of an interstate

  share of his estate. Foman v. Davis, 371 U.S. 178, 179 (1962). Contrary to this agreement, the

  father devised his property to his second wife. Id. The petitioner sought recovery of what she was

  promised—an intestate share of her father’s estate—but the District Court dismissed the complaint

  on the ground that the oral agreement was unenforceable under the applicable statute of frauds. Id.

  Petitioner filed a motion to vacate the judgment and to amend the complaint to assert a right of

  recovery in quantum meruit. Id. The District Court denied both motions and the Court of Appeals

  affirmed. Id. at 180. The Supreme Court concluded the Court of Appeals erred when it affirmed

  the District Court’s denial of the motion to vacate the judgment in order to amend the complaint.

  Id. at 182. In other words, the Supreme Court concluded the Court of Appeals should have reversed

  the District Court’s denial of the motion to amend, and the amendment should have been allowed

  because it would have done no more than state an alternative theory for recovery. Id.

         Somehow Defendants glean from Foman that if an amendment does more than state an

  alternative theory of recovery, it is futile. But futility is implicated when the amendment fails to

  cure a deficiency in the original complaint or fails to state a claim on which relief can be granted.

  Jablonski v. Pan American World Airways, Inc., 863 F.2d 289, 292 (3rd Cir.1988). It is not

  implicated when new causes of action are raised, and new facts are injected into the pleadings. If

  anything, new causes of action and new facts are usually an indication of undue prejudice.

  However, Defendants do not allude to undue prejudice nor is it present here.

         The cases that have cited Foman for the proposition that an amended complaint raising

  new causes of action on new facts is unduly prejudicial to defendants have rejected the amendment

                                                   14
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 15 of 18 PageID: 1463




  when it is requested at or near trial or just days before a hearing. Suehle v. Markem Mach. Co., 38

  F.R.D. 69, 70, 72 (E.D. Pa. 1965) (denying Plaintiff’s motion for leave to amend the complaint,

  which was based on new claim and a different set of operative facts, when the case was ready for

  pre-trial conference and shortly thereafter would be listed and called for trial); Panetta v. SAP Am.,

  Inc., 294 F. App'x 715, 717 (3d Cir. 2008) (concluding the district court did not abuse its discretion

  in denying the plaintiff’s motion for leave to amend the complaint because plaintiff sought to do

  so after the close of discovery); Cornell & Co. v. Occupational Safety & Health Review Comm'n,

  573 F.2d 820, 826 (3d Cir. 1978) (holding the Occupational Safety and Health Review

  Commission abused its discretion in allowing the Secretary of Labor to amend its complaint just

  days before a hearing when the amended complaint changed the legal and factual basis of the

  claim). Plaintiff’s complaint was dismissed at the motion to dismiss stage and will return to this

  procedural posture upon amendment. Although there is no discovery process like a typical suit,

  Defendants have not pointed to any last-minute hearings where they will be prejudiced by such an

  amendment. Because Defendants have not even raised the specter of undue prejudice in their

  opposition briefs, we find Plaintiff’s proposed amendment does not unduly prejudice Defendants.

         Defendants reliance on Foman for the proposition that Plaintiff’s proposed amendment is

  futile suggests that Foman establishes the ceiling. But Foman, at most, establishes that an

  amendment stating an alternative theory of recovery is one of many permissible ways a complaint

  can be altered. Here Plaintiff, unlike the petitioner in Foman, not only adds alternative theories of

  recovery but also injects “new” facts into the case. The facts are only “new,” however, in the sense

  that they were not included in the first amended complaint. But they are not “new” to Defendants.

  The procedural history of this case makes this clear. Defendants have been aware of the factual

  allegations in Due Process Case 1 since November 19, 2017 and May 30, 2019 for Due Process


                                                   15
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 16 of 18 PageID: 1464




  Case 2. Defendants have been dragged in and out of the state and federal courts for years as this

  case has made its way through the normal state administrative process, with intermittent motions

  for preliminary injunctions or temporary restraining orders filed in between. Defendant, then,

  should be intimately familiar with the claims and factual allegations. Indeed, Plaintiff even denotes

  which Due Process Case the claims originated from in the heading of each count. Thus, while this

  amendment is not a run of the mill alteration to fix purported deficiencies, we see no reason, and

  Defendants have not provided any, why Plaintiff should be precluded from amending the

  complaint.

         Defendants’ also assert that in light of the Third Circuit’s opinion the proper course of

  action for Plaintiff is to file a new complaint creating a new case and separate docket number, not

  to amend the original. Defendants’ cite to the Third Circuit’s language “the proper forum to raise

  these issues would be in a new complaint” to show Plaintiff must file a new complaint creating a

  new docket number. In rebuttal, Plaintiff points to the footnote in the Third Circuit’s opinion which

  states “Plaintiff is advised that in addition to demonstrating standing, any future complaint would

  also need to demonstrate that state administrative remedies were exhausted,” as indicating that

  amendment is proper. While the Defendant’s interpretation of the Third Circuit’s opinion is

  possible, it seems too unduly rigid to be plausible. In fact, in the very case that Defendants’ cite to

  support their argument the Supreme Court admonished that it is “entirely contrary to the spirit of

  the Federal Rules of Civil Procedure for decisions on the merits to be avoided on the basis of such

  mere technicalities.” Foman, 371 U.S. at 182. The Defendants’ approach would do just that—have

  this Court deny Plaintiff’s motion for leave to amend on a mere technicality and an ambiguous one

  at that. Courts routinely treat the phrases “new complaint” and “amended complaint” as

  synonymous. Hummel v. Prime Care, No. CIV.A. 1:08-CV-1567, 2009 WL 813976, at *1 (M.D.


                                                    16
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 17 of 18 PageID: 1465




  Pa. Mar. 27, 2009) (using the phrases “new complaint” and “amended complaint”

  interchangeably). Moreover, Defendants argument, which hinges on the mere technical distinction

  between a new and amended complaint, would unnecessarily prolong resolution of this case and

  cause Plaintiff to incur additional litigation costs.

          Likewise, in Kamal, a case with similar procedural posture, after the Third Circuit vacated

  the District Court’s order dismissing the case with prejudice and remanded for the “limited

  purpose” of dismissing the case without prejudice, the District Court allowed the Plaintiff to file a

  third amended complaint. Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 119 (3d Cir. 2019); Kamal

  v. J. Crew Grp., Inc., 416 F. Supp. 3d 357, 360 (D.N.J. 2019). The District Court granted the

  amendment despite the Third Circuit’s clear limiting language to the contrary. Id.; see also Adams

  v. Gould Inc., 739 F.2d 858, 869 (3d Cir. 1984) (finding plaintiff’s amendment adding a new legal

  theory to the complaint did not prejudice defendants in light of the procedural posture of the case

  because defendants had not litigated the facts of this case once as plaintiffs’ legal theory was

  rejected in an interlocutory appeal). Thus, because of the current procedural posture of this case—

  at the motion to dismiss stage—and the Defendants’ familiarity with factual allegations and claims,

  the technical distinction between a new complaint and an amended one will not preclude Plaintiff’s

  motion for leave to amend.

          Lastly, Defendants argue Plaintiff’s complaint is futile because it fails to cure the same

  deficiencies as the original one. This Court disagrees. At the time that we dismissed Plaintiff’s first

  amended complaint for lack of standing, her claims were based on several contingent and

  speculative assumptions. But the speculative nature of the harm alleged by Plaintiff is no longer

  an issue in this complaint. First, as pled, Plaintiff seems to have exhausted the administrative

  remedies available to her and thus the complaint is no longer deficient for want of standing. While

                                                     17
Case 1:17-cv-11579-RBK-KMW Document 78 Filed 11/20/20 Page 18 of 18 PageID: 1466




  Plaintiff has not provided this Court with the administrative record as required by 20 U.S.C. §

  1415(i)(2)(C)(i),1 Defendants do not contend, and therefore this Court does not have any reason to

  believe, that Plaintiff failed to exhaust her administrative remedies. Second, Plaintiff’s proposed

  Second Amended Complaint is premised on entirely new facts and asserts new causes of action.

  As such, it cannot be said that Plaintiff’s proposed complaint fails to establish a concrete and

  particularized injury like the first one. Therefore, because the same deficiencies that pervaded the

  first complaint are not present, and Defendants have failed to articulate or identify any undue

  prejudice, bad faith, or dilatory motive, Plaintiff’s motion will be granted.

      IV.     CONCLUSION
      For the foregoing reasons, Plaintiff’s Motion for Leave to Amend the Complaint is

  GRANTED. An appropriate order will follow.

  Dated: 11/17/20                                                  s/ Robert B. Kugler
                                                                   ROBERT B. KUGLER
                                                                   United States District Judge




  1
   20 U.S.C. § 1415(i)(2)(C)(i) provides the reviewing court shall “receive the records of the administrative
  proceedings.”

                                                      18
